DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on November 25, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 2, 5, 12, 13, 15, 18 and 19.  
Claims 1-20 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 13 have been amended to include the phrase “a plurality of multibeam diffraction gratings spaced apart from one another … each … to diffractively couple out a portion of guided light as plurality of coupled out light beams  each coupled-out light beam of the coupled out light beam plurality having a principal angular direction different from principal angular direction of the other light beams of the coupled-out beam plurality” that is not fully supported by the specification as originally filed.  As shown in Figures 1, 2B and 7, the coupled-out light from each of the multibeam diffraction grating of a plurality of multibeam diffraction gratings spaced apart from each other, has same principal angular direction.  The specification of originally filed does not support the claims.  
Claims 2-12 and 14-17 inherit the rejection from their respective based claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Desserouer (PN. 8,934,171) in view of the US patent application publication by Yashiro (US 2011/0141395 A1) and US patent application publication by Futterer (US 2015/0268399 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Desserouer teaches a polychromatic imaging device that is comprised of a plate light guide, (3, please see Figures 4, 8, 9 and 10) configured to guide light, an object source (11) serves as a light source that implicitly includes an optical emitter configured to provide polychromatic light (please see column 1, lines 63-65, column 6, lines 65-67, and Figure 4) and a collimator optical system (12, please see column 1, lines 30-31) configured to collimate the polychromatic light, (please see Figure 4).  Desserouer teaches the imaging device further comprises a diffraction grating (1) serves as the grating coupler configured to receive, diffractively split and redirect the collimated polychromatic light into the plate light guides as a plurality of light beams, (please see Figure 4).  Each light beams of the light beam plurality comprises a different color of the polychromatic light and being configured to propagate according to total internal reflection within the plate light guide as guided light at a different color-specific, non-zero propagation angle corresponding to a respective different color of the polychromatic light, ( 7a(1), 7a(2) and 7a(3), please see Figure 4).  Desserouer further teaches the imaging device comprises a diffraction grating (2) across a surface of the plate light guide configured to diffractively couple out a portion of the guided light as a plurality of coupled-out light beams (9, Figure 4).  The different color-specific, non-zero propagation angles of the guided light are configured to provide coupled-out light beams in each of the view directions comprising substantially parallel, coupled out light beams having different color corresponding to different colors of the polychromatic light, (please see Figure 4).  
Claim 1 has been amended to include the phrase “polychromatic light having multiple wavelengths” and the phrase “a grating coupler … a plurality of light beams that propagate via total internal reflection within the light guide as guided light each light beam of the light beam plurality having a propagation angle that differs from propagation angles of other light beams of the light beam plurality each light beam of the light beam plurality of having a wavelength that differs from wavelengths of the other light beams of the light beam plurality”.  
Desserouer teaches that the polychromatic imaging device includes light source for generating polychromatic light, (6, please see Figure 4, column 6, line 65-67).  Polychromatic light by definition means light with multiple wavelengths.  Desserouer in Figure 4 specifically teaches that the diffraction grating or grating coupler (1) redirects the collimated polychromatic light (6) into the plate light guide (3) as a plurality of light beams (7a(1), 7a(2) and 7a(3), Figure 4) that propagate via total internal reflection within the light guide as guided light each light beam of the light beam plurality having a propagation angle that differs from propagation angles of other light beams of the light beam plurality each light beam of the light beam plurality of having a wavelength that differs from wavelengths of the other light beams of the light beam plurality.  
This reference has met all the limitations of the claims, but it however does not teach explicitly that the diffraction grating (2) to couple out a portion of the guided light comprises a plurality of multibeam diffraction gratings spaced apart from one another.  Yashiro in the same field of endeavor teaches a backlight device that is comprised of a plate light guide and a diffraction grating (DG, Figure 1) for coupling out a portion of guided light wherein the diffraction grating (DG) comprises a plurality of multibeam diffraction gratings that are spaced from one another across a surface of the plate light guide.  It would then have been obvious to one skilled in the art to apply the teachings of Yashiro to alternatively make the diffraction grating to have a plurality of spaced apart diffraction gratings as an obvious matters of design choices to one skilled in the art to achieve the same function, namely couple out a portion of guided light.  
In light of Yashiro, the polychromatic imaging device may also be modified to serve as a polychromatic grating coupled backlight device.  
Both Desserouer and Yashiro teach that the diffraction grating comprises multibeam diffraction grating that diffractively couple out portion of the guided light.  Each of the coupled-out light beams of the coupled-out light beam plurality having a principal angular direction wherein each coupled-out light beam comprising parallel beams of the different colors of light.  
Claim 1 has been amended to include the phrase “a plurality of multibeam diffraction gratings spaced apart from one another … each … to diffractively couple out a portion of guided light as plurality of coupled out light beams  each coupled-out light beam of the coupled out light beam plurality having a principal angular direction different from principal angular direction of the other light beams of the coupled-out light beam plurality”.  This phrase is being rejected under 35 USC 112, first paragraph for the reasons stated above.  
These references however do not teach explicitly that the principal angular direction of each of the coupled-out light beam is different from principal angular direction of the other light beams of the coupled light beam plurality.  
It is known in the art to make different diffraction grating to diffractive couple light out with different principal direction, as explicitly taught by Futterer wherein an illumination device that is comprised of diffraction gratings (VG1 and VG2, Figure 4) that each diffractively couple out guided light to form a plurality of coupled light each has a different principal angular directions corresponding to different views of the electronic display for achieving stereoscopic view, (please see Figure 4).  It would then have been obvious to one skilled in the art to apply the teachings of Futterer to modify the plurality of diffraction gratings to allow the coupled out beams from different diffraction grating having different principal angular directions in order to achieve different direction views including stereoscopic view of the imaging device.  
Claim 1 has been amended to include the phrase “each coupled out light beams of the coupled-out light beam plurality having the multiple wavelengths”.  Both Desserouer and Yashiro teaches that the couple-out beam from each of the diffraction grating has multiple wavelengths, (please see Figure 4 of Desserouer and Figure 7 of Yashiro).  

With regard to claim 2, Desserouer teaches that the polychromatic light comprises a different two or three colors from red to blue (i.e. wavelengths of 450 nm and 630 nm, please see column 6, line 5).  The color-specific, non-zero propagation angle of the respective color of the guided light with a longer wavelength (such as 2 or being 630 nm, please see Figure 4 and column 6)  is smaller than the color-specific non-zero propagation angle of a respective of the guided light with a shorter wavelength, (such as  being 450 nm).  
With regard to claim 3, Yashiro teaches that the polychromatic light source (22) may comprise a light emitting diode to provide white light, (please see paragraphs [0075] and [0051]).  
With regard to claim 4, Futterer teaches that the polychromatic light source may comprise first light emitting diode (LED) to provide red light, a second light emitting diode to provide green light and a third light emitting diode to provide blue light wherein it is implicitly true that the combination of the red light, green light and blue light being configured to provide white light, (please see paragraphs [0083] and [0164]).  
With regard to claim 5, Futterer alternatively teaches that the polychromatic light sources may comprise organic light emitting diodes (OLED) that implicitly includes a plurality of phosphors configured to provide illumination of different color or wavelength (please see paragraph [0164]).  
With regard to claim 6, Desserouer teaches that the collimator optical system (12, Figures 4 and 9) comprises a collimating lens.  
With regard to claim 7, as shown in Figure 10, Desserouer teaches that the grating coupler (1) is a transmissive grating coupler comprising a transmission mode diffraction grating.  
With regard to claim 8, as shown in Figure 9, Desserouer teaches that the grating coupler (1) is a reflective grating coupler comprising a reflection mode diffraction grating.  
With regard to claim 11, Yashiro teaches a liquid crystal display panel (59, Figure 2) serves as the light valve configured to modulate a coupled-out light beam of the coupled-out light beam plurality, the light valve or liquid crystal display is adjacent to the multibeam diffraction grating, (please see Figures 1 and 2).  Futterer also teaches to include a spatial light modulator (SLM, Figure 1) serves as the light valve to modulate the coupled out light wherein the modulated light beam represents a pixel of a stereoscopic electronic display.  
With regard to amended claim 12, it is implicitly true that the propagation angles of the plurality of light beams are non-zero (please see Figure 4) and are configured to mitigate color dispersion of the respective different colors of light by the multibeam diffraction grating, (i.e. diffraction of light of different colors into different diffraction directions is a dispersion of the light).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Desserouer, Yashiro and Futterer as applied to claim 1 above, and further in view of the US patent application publication by Simmonds et al (US 2012/0044572 A1).
The polychromatic imaging device taught by Desserouer in combination with the teachings of Yashiro and Futterer as described in claim 1 above has met all the limitations.  
With regard to claim 9, Desserouer teaches that the coupler grating may be a reflective grating (1, please see Figure 9) however these references do not teach explicitly that the reflective grating coupler further comprises a layer of reflective metal configured to enhance reflection of the collimated polychromatic light.  Simmonds et al in the same field of endeavor teaches a reflective grating coupler (16, Figure 2(c)) wherein a reflective metal layer (36, please see paragraph [0040]), is provided configured to enhance the reflection of the incident light.  It would then have been obvious to apply the teachings of Simmonds et al to include a metal layer to the reflection grating coupler for the benefit of enhancing the reflection of the collimated polychromatic light.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Desserouer, Yashiro and Futterer as applied to claim 1 above, and further in view of the US patent application publication by Yu (US 2007/0058394 A1).
The polychromatic imaging device taught by Desserouer in combination with the teachings of Yashiro and Futterer as described in claim 1 above has met all the limitations.  
With regard to claim 10, these references do not teach explicitly that the multibeam diffraction grating comprises a linearly chirped diffraction grating.  Yu in the same field of endeavor teaches a light guide plate with diffraction grating (381, Figure 5) wherein the diffraction grating with grating width or pitch that varies from one side of the light guide plate to the other side of the light guide plate, (please see Figure 5).  It would then have been obvious to apply the teachings of Yu to modify the diffraction grating to make its grating width or pitch that varies (i.e. decreases) from one side of the light guide plate to the other side for the benefit of allowing the grating coupler to enhance the brightness of the coupled out light, (please see the abstract).  

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Desserouer (PN. 8,934,171) in view of the US patent application publication by Yashiro (US 2011/0141395 A1) and US patent application publication by Futterer (US 2015/0268399 A1).
Claim 13 has been amended to necessitate the new grounds of rejection.  
Desserouer teaches a polychromatic imaging display device that is comprised of an object source (11, Figures 4, 8, 9, and 10) configured to provide collimated polychromatic light, (please see column 1, lines 30-65), a diffraction grating (1) serves as the grating coupler configured to receive, diffractively split and redirect the collimated polychromatic light into a plurality of light beams, (7a(1), 7a(1) and 7a(1), please see Figure 4), each light beam of the light beam plurality comprising a different color of the polychromatic light, (please see column 6) and a light guide (3) configured to receive an guide the plurality of light beams of different colors according to total internal reflection at corresponding different color-specific, non-zero propagation angles as guided light within the light guide, (please see Figure 4).  Desserouer also teaches that display device comprises a diffraction grating (2), serves as multibeam diffraction grating across the light guide, configured to diffractively couple out a portion of the guided light as a plurality of coupled-out light beams comprising the different colors of light and having predetermined principal angular directions.  The different color-specific, non-zero propagation angles of the guided light are configured to provide coupled-out light beams comprising substantially parallel, different colored, coupled-out light beams having colors corresponding to the different colors of the polychromatic light.  
Claim 13 has been amended to include the phrase “light source … polychromatic light having multiple wavelengths” and the phrase “a light guide configured to receive and guide the plurality of light beams to propagate via total internal reflection within the light guide as guided light such that when light beams are propagating within the light guide each light beam of the light beam plurality of has a propagation angle that differs from propagation angles of the other light beams of the light beam plurality and each light beam of the light beam plurality has a wavelength that differs from the wavelengths of the other light beams of the light beam plurality”.  
Desserouer teaches that the polychromatic imaging device includes light source for generating polychromatic light, (6, please see Figure 4, column 6, line 65-67).  Polychromatic light by definition means light with multiple wavelengths.  Desserouer in Figure 4 specifically teaches that the diffraction grating or grating coupler (1) redirects the collimated polychromatic light (6) into the plate light guide (3) as a plurality of light beams (7a(1), 7a(2) and 7a(3), Figure 4) that propagate via total internal reflection within the light guide as guided light each light beam of the light beam plurality having a propagation angle that differs from propagation angles of other light beams of the light beam plurality each light beam of the light beam plurality of having a wavelength that differs from wavelengths of the other light beams of the light beam plurality.  

This reference has met all the limitations of the claims.  It however does not teach explicitly that the grating (2) for coupling out comprises a plurality of multibeam diffraction gratings spaced apart from one another.  
Yashiro in the same field of endeavor teaches a backlight device that is comprised of a plate light guide and a diffraction grating (DG, Figure 1) for coupling out a portion of guided light wherein the diffraction grating (DG) comprises a plurality of multibeam diffraction gratings that are spaced from one another across a surface of the plate light guide.  It would then have been obvious to one skilled in the art to apply the teachings of Yashiro to alternatively make the diffraction grating to have a plurality of spaced apart diffraction gratings as an obvious matters of design choices to one skilled in the art to achieve the same function, namely couple out a portion of guided light.  
Yashiro also teaches a liquid crystal display panel (59, Figure 2) serves as a light valve array configured to modulate the coupled-out light beam and modulated coupled-out light beam at predetermined principal angular direction representing a pixel of the electronic display having the different colors of the light.   
Both Desserouer and Yashiro teach that the diffraction grating comprises multibeam diffraction grating that diffractively couple out portion of the guided light.  Each of the coupled-out light beams of the coupled-out light beam plurality having a principal angular direction wherein each coupled-out light beam comprising parallel beams of the different colors of light.  
Claim 13 has been amended to include the phrase “a plurality of multibeam diffraction gratings spaced apart from one another … configured to diffractively couple out a portion of the guided light as plurality of coupled-out light beams, each coupled-out light beam of the coupled out light beam plurality having a principal angular direction different from principal angular directions of the other light beams of the coupled out light beam plurality”.  This phrase is being rejected under 35 USC 112, first paragraph for the reasons stated above.  
These references however do not teach explicitly that the principal angular direction of each of the coupled-out light beam is different from principal angular direction of the other light beams of the coupled light beam plurality.  
It is known in the art to make different diffraction grating to diffractive couple light out with different principal direction, as explicitly taught by Futterer wherein an illumination device that is comprised of diffraction gratings (VG1 and VG2, Figure 4) that each diffractively couple out guided light to form a plurality of coupled light each has a different principal angular directions corresponding to different views of the electronic display for achieving stereoscopic view, (please see Figure 4).  It would then have been obvious to one skilled in the art to apply the teachings of Futterer to modify the plurality of diffraction gratings to allow the coupled out beams from different diffraction grating having different principal angular directions in order to achieve different direction views including stereoscopic view of the imaging device.  
Claim 13 has been amended to include the phrase “each coupled out light beams of the coupled-out light beam plurality having the multiple wavelengths”.  Both Desserouer and Yashiro teaches that the couple-out beam from each of the diffraction grating has multiple wavelengths, (please see Figure 4 of Desserouer and Figure 7 of Yashiro).  
With regard to claim 14, Desserouer in light of Yashiro teaches the light source comprises an optical emitter configured to provide the polychromatic light and a collimator (12, Figure 4 of Desserouer) configured to collimate the polychromatic light.  Yashiro teaches that the polychromatic light source (22) may comprise a light emitting diode to provide the polychromatic light, (please see paragraphs [0075] and [0051]).  
With regard to claims 15 and 16, Futterer teaches that the polychromatic light source may comprise first light emitting diode (LED) to provide red light, a second light emitting diode (LED) to provide green light and a third light emitting diode (LED) to provide blue light wherein it is implicitly true that the combination of the red light, green light and blue light being configured to provide white light, (please see paragraphs [0083] and [0164]).  
With regard to claim 17, Desserouer teaches the grating coupler may be one of a transmission mode diffraction grating (1, Figure 10) and a reflection mode diffraction grating (1, Figure 9).  

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Desserouer (PN. 8,934,171) in view of the US patent application by Futterer (US 2015/0268399 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Desserouer teaches a polychromatic grating coupled imaging device that is comprised of a method wherein the method is comprised of a step of providing collimated polychromatic light using an object source (11, Figures 4, 8-10), a step of redirecting and splitting the collimated polychromatic light into a plurality of light beams, (7a(1), 7a(1) and 7a(1), please see Figure 4), using a grating coupler (1), each light beam of the light beam plurality having a different respective color of the collimated polychromatic light and being redirected at a different color-specific and non-zero propagation angle, the step of guiding the different color light beams of the plurality of light beams in a light guide at the different color-specific non-zero propagation angles as guided light and the step of diffractively coupling out a portion of the guided light as a plurality of coupled-out light beams using a grating serves as the multibeam diffraction grating, coupled out light beams of the coupled-out light beam plurality having predetermined principal angular directions correspond to view directions.  The different color-specific, non-zero propagation angles of the guided light provide coupled-out light beams in each of the view directions comprising substantially parallel, coupled-out light beams having different colors corresponding to the different colors of the polychromatic light.  
Claim 18 has been amended to include the phrase “polychromatic light having multiple wavelengths” and the phrase “guiding the a light beams of light beam plurality to propagate via total internal reflection within the light guide as guided light such that when light beams are propagating within the light guide each light beam of the light beam plurality of has a propagation angle that differs from propagation angles of the other light beams of the light beam plurality and each light beam of the light beam plurality has a wavelength that differs from the wavelengths of the other light beams of the light beam plurality”.  
Desserouer teaches that the polychromatic imaging device includes light source for generating polychromatic light, (6, please see Figure 4, column 6, line 65-67).  Polychromatic light by definition means light with multiple wavelengths.  Desserouer in Figure 4 specifically teaches that the diffraction grating or grating coupler (1) redirects the collimated polychromatic light (6) into the plate light guide (3) as a plurality of light beams (7a(1), 7a(2) and 7a(3), Figure 4) that propagate via total internal reflection within the light guide as guided light each light beam of the light beam plurality having a propagation angle that differs from propagation angles of other light beams of the light beam plurality each light beam of the light beam plurality of having a wavelength that differs from wavelengths of the other light beams of the light beam plurality.  
Claim 18 has been amended to include the phrase “diffractively coupling out a portion of the guided light as a plurality of coupled-out light beams using a multibeam diffraction grating, each coupled out light beam of the coupled-out light beam plurality having a principal angular direction different from principal angular directions of the other light beams of the coupled-out light beam plurality, each coupled-out light beam of the coupled-out light beam plurality of having the multiple wavelength”.  
 Desserouer teaches that the diffraction grating comprises multibeam diffraction grating that diffractively couple out portion of the guided light.  Each of the coupled-out light beams of the coupled-out light beam plurality having a principal angular direction wherein each coupled-out light beam comprising parallel beams of multiple wavelengths, (9, please see Figure 4).  This reference however does not teach explicitly that the principal angular directions of the coupled-out light beam plurality are different from other coupled-out light beam plurality.  
Futterer in the same field of endeavor teaches an illumination device that is comprised of a diffraction grating (VG, Figure 3) that couples out guided light to form a plurality of coupled light each has a different principal angular directions corresponding to different views of the electronic display for achieving stereoscopic view, (please see Figure 3 and 4).  It would then have been obvious to one skilled in the art to apply the teachings of Futterer to modify the diffraction grating to allow the coupled out beams having different principal angular direction in order to achieve different direction views including stereoscopic view.  
With regard to claim 19, Futterer teaches the spatial light modulator (SLM Figure 1) modulates the plurality of coupled-out light beams using a plurality of light modulating elements to provide modulated light beams comprising substantially parallel beams of different color or wavelength light in the different predetermined principal angular directions.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Desserouer and Futterer as applied to claim 18 above, and further in view of the US patent application publication by Yu (US 2007/0058394 A1).
The polychromatic imaging device taught by Desserouer in combination with the teachings of Futterer as described in claim 18 above has met all the limitations.  
With regard to claim 20, these references do not teach explicitly that the multibeam diffraction grating comprises a linearly chirped diffraction grating.  Yu in the same field of endeavor teaches a light guide plate with diffraction grating (381, Figure 5) wherein the diffraction grating with grating width or pitch that varies from one side of the light guide plate to the other side of the light guide plate, (please see Figure 5).  It would then have been obvious to apply the teachings of Yu to modify the diffraction grating to make its grating width or pitch that varies (i.e. decreases) from one side of the light guide plate to the other side for the benefit of allowing the grating coupler to enhance the brightness of the coupled out light, (please see the abstract).  
Desserouer further teaches the grating coupler may be one of a transmission mode diffraction grating (1, Figure 10) and a reflection mode diffraction grating (1, Figure 9).  
Response to Arguments
Applicant's arguments filed November 25, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended features that have been fully addressed in the reasons for rejection set forth above.  In response to applicant’s arguments, the cited Desserouer in Figure 4, specifically teaches polychromatic light that is split into a plurality of light of different wavelength that each of the light beam propagates within the light guide with different propagation angle.  Both the cited Desserouer and Yashiro teach that the coupled-out light beam comprises multiple wavelengths.  Specifically Yashiro teaches that the coupled-out light beam from each of a plurality of diffraction gratings is comprised of multiple wavelength, (please see Figure 7).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872